Name: 2001/445/EC,ECSC,Euratom: Decision of the European Parliament of 4 April 2001 closing the accounts in respect of the implementation of the general budget of the European Union for the 1999 financial year (Commission)
 Type: Decision
 Subject Matter: European construction;  budget;  accounting;  EU finance
 Date Published: 2001-06-15

 Avis juridique important|32001B04452001/445/EC,ECSC,Euratom: Decision of the European Parliament of 4 April 2001 closing the accounts in respect of the implementation of the general budget of the European Union for the 1999 financial year (Commission) Official Journal L 160 , 15/06/2001 P. 0022 - 0024Decision of the European Parliamentof 4 April 2001closing the accounts in respect of the implementation of the general budget of the European Union for the 1999 financial year (Commission)(2001/445/EC, ECSC, Euratom)THE EUROPEAN PARLIAMENT,Having regard to the budget of the European Union for the 1999 financial year,Having regard to the consolidated revenue and expenditure account and balance sheet for the 1999 financial year (SEC(2000) 537 - C5-0310/2000, SEC(2000) 538 - C5-0311/2000, SEC(2000)1624 - C5-0313/2000)(1),Having regard to the annual report concerning the 1999 financial year and the special reports of the Court of Auditors and the Institutions' replies (C5-0617/2000)(2),Having regard to the Statement of Assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (C5-0617/2000),Having regard to the Council recommendation of 12 March 2001 (C5-0127/2001),Having regard to Article 276 of the EC Treaty, Article 78g of the ECSC Treaty and Article 180b of the EAEC Treaty,Having regard to the Financial Regulation of 21 December 1977, and in particular Article 89 thereof,Having regard to Rule 93 and Annex V of its Rules of Procedure,Having regard to the report of the Committee on Budgetary Control and the opinions of the interested committees (A5-0113/2001),Whereas:A. Pursuant to Article 275 of the EC Treaty responsibility for drawing up the revenue and expenditure account lies with the Commission,1. Notes that the revenue and expenditure for the 1999 financial year amounted to:>TABLE>2. Notes that total revenue is broken down as follows:>TABLE>3. Notes that total expenditure is broken down as follows:>TABLE>4. Notes the following consolidated balance sheet drawn up by the Commission:ASSETS>TABLE>LIABILITIES>TABLE>5. Is concerned that the failure to draw up comprehensive financial statements indicates a lack of adequate data checks, management supervision and budget procedures; calls on the Commission to introduce an effective accounting system to allow anomalies to be discovered in good time; asks the Commission to introduce procedures to enable each Directorate-General and delegation to draw up interim aggregate financial statements every six months; notes that, under the reform programme, the system will be fully operational by 2003;6. Recalls that the Court of Auditors, in the context of its Statement of Assurance, is of the opinion that the accounts reflect reliably the Communities' revenue and expenditure and the financial statement at the end of the year, but as in previous years, has voiced reservations regarding the effect of a number of errors and weaknesses on the consolidated revenue and expenditure account, including:(a) a net understatement of fixed assets of around EUR 240 million, as buildings of the European Parliament and European Court of Justice are not included and inconsistencies in the treatment of depreciation between, and even within, different Commission Directorates-General,(b) an understatement of short-term amounts receivable from Member States, in the area of own resources and EAGGF Guarantee Section debtors,(c) a material understatement of sundry debtors, essentially sums paid to various intermediate bodies but not yet transferred to final recipients,(d) the inaccurate and inadequate presentation of information on advances and payments on account at 31 December 1999, as a result of incorrect recording by the authorising officers and technical problems linked to the introduction of SINCOM2,(e) the understatement of commitments by some EUR 2600 million,(f) the overstatement of commitments still to be settled by some EUR 940 million, since they are maintained in the accounts although they no longer represent an obligation to make further payments owing to poor monitoring by various Commission departments,(g) the overstatement of potential receivable amounts;7. Approves the closure of the accounts for the implementation of the general budget for the 1999 financial year;8. Instructs its President to forward this Decision to the Council, the Commission, the Court of Justice, the Court of Auditors and the European Investment Bank and to have it published in the Official Journal (L series).The Secretary-GeneralJulian PriestleyThe PresidentNicole Fontaine(1) OJ C 343, 1.12.2000.(2) OJ C 342, 1.12.2000.